Order entered July 17, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00458-CV

                          CHERYL JACKSON, ET AL., Appellants

                                                V.

                                  AH4R-TX2, LLC, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-01676-E

                                            ORDER
       We GRANT appellants’ July 12, 2013 motion for an extension of time to file a brief.

Appellants shall file their brief on or before August 16, 2013.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE